        Case 1:20-cv-00854-WMS Document 8 Filed 05/27/21 Page 1 of 10




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK

 EDEN V. BARBER,

               Plaintiff,
                                                         DECISION AND ORDER
        v.
                                                                20-CV-854S
 SOMAL LOGISTICS LTD. and JATINDER S.
 SOMAL,

               Defendants.



                                   I. INTRODUCTION

       In this action, Plaintiff Eden Barber, a New York citizen, seeks damages from

Defendants Somal Logistics Ltd. and Jatinder S. Somal (collectively, “the Somal

defendants”) for injuries she suffered as a result of a motor vehicle accident on April 20,

2018. Plaintiff now seeks permissive joinder of two additional defendants against whom

she previously commenced an action in New York State court for injuries she suffered in

another motor vehicle accident on January 9, 2019. Because joinder of these defendants

would destroy the diversity of the parties, Plaintiff also seeks remand to state court. The

Somal defendants oppose Barber’s motion. For the following reasons, Plaintiff’s motion

will be granted.

                                  II. BACKGROUND

       This case arises out of a motor vehicle collision between Plaintiff and Jatinder

Somal on the New York State Thruway on April 20, 2018. (Docket No. 1-1 at p.3.) On

May 22, 2020, Plaintiff filed a summons and complaint against the Somal defendants in

New York State Supreme Court, Erie County, alleging that Defendants’ negligence

                                            1
         Case 1:20-cv-00854-WMS Document 8 Filed 05/27/21 Page 2 of 10




caused both the collision and her injuries, including an injury to her neck. (Complaint,

Docket No. 1-1 at pp. 3-6.)

       On July 9, 2020, the Somal defendants timely removed the action here. (Docket

No. 1.) The basis for removal jurisdiction is diversity of citizenship between Plaintiff, a

citizen of New York, and the Somal defendants. Defendant Jatinder S. Somal is a citizen

of Canada, and Defendant Somal Logistics LTD is a Canadian corporation. (Docket No.

1 at p. 2.)

       On May 26, 2020, four days after commencing her state-court action against the

Somal defendants, Plaintiff filed a summons and complaint in New York State Supreme

Court, Erie County, against Ian and Patrice Nash for damages resulting from a separate

motor vehicle accident between Plaintiff and Ian Nash on Main Street in Amherst, New

York, on January 18, 2019. (Docket No. 4-12 at pp. 2-6.) Plaintiff alleged that the Nash

defendants’ negligence caused both the collision and her injuries. (Id.)

       In the motion before this Court, Plaintiff seeks to amend her complaint to join Ian

and Patrice Nash as defendants in the present case. She argues that this Court should

exercise its discretion and permit joinder because the extent to which each accident

caused her neck injuries is a factual question central to both actions, making the two

actions part of the same series of occurrences, and sharing common questions of law

and fact. The Somal defendants oppose Plaintiff’s motion, arguing that Plaintiff seeks to

join the Nash defendants only to defeat diversity and secure remand to state court, her

preferred forum. The parties appear to agree that Ian and Patrice Nash are citizens of

New York State, and that joining them as defendants would destroy diversity. For the

following reasons, this Court will grant Plaintiff’s motion.

                                              2
        Case 1:20-cv-00854-WMS Document 8 Filed 05/27/21 Page 3 of 10




                                    III. DISCUSSION

       Plaintiff seeks to join Ian and Patrice Nash as defendants pursuant to Rule 20(a)(2)

of the Federal Rules of Civil Procedure. She also asks for remand to state court, because

the joinder of non-diverse defendants will destroy this Court’s subject-matter jurisdiction.

The Somal defendants oppose Plaintiff’s motion.

              Amendment and Permissive Joinder

       Rule 15 of the Federal Rules of Civil Procedure provides that leave to amend

pleadings “shall be freely given when justice so requires.” Rule 20 of the Federal Rules

of Civil Procedure embodies the federal policy of permissive joinder. The rule reads in

pertinent part: “Persons…may be joined in one action as defendants if: (A) any right to

relief is asserted against them jointly, severally, or in the alternative with respect to or

arising out of the same transaction, occurrence, or series of transactions or occurrences;

and (B) any question of law or fact common to all defendants will arise in the action. Fed.

R. Civ. P. 20 (a)(2).

       Joinder is generally favored. “[T]he impulse is toward the broadest possible scope

of action consistent with fairness to the parties; joinder of claims, parties and remedies is

strongly encouraged.” Gursky v. Nw Mut. Life Ins. Co., 139 F.R.D. 279, 282 (E.D.N.Y.

1991) (quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724, 86 S. Ct. 1130,

1138, 16 L. Ed. 2d 218 (1966)).

       “If after removal the plaintiff seeks to join additional defendants whose joinder

would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder

and remand the action to the State court.” 28 U.S.C. § 1447(e). District courts have broad

discretion to decide which course of action to take. Briarpatch Ltd., L.P. v. Pate, 81 F.

                                             3
        Case 1:20-cv-00854-WMS Document 8 Filed 05/27/21 Page 4 of 10




Supp. 2d 509, 515 (S.D.N.Y. 2000).

       To decide whether to permit diversity-destroying joinder, courts in this circuit

generally apply a two-part test. First, the court must determine whether joinder is

permissible under Rule 20(a)(2); then, if so, the court must conduct a “fundamental

fairness” analysis to determine whether the balancing of certain factors “weighs in favor

of joinder and its necessarily attendant remand.” Balfour v. Quest Diagnostics Inc., No.

11 CIV. 4701 JSR, 2012 WL 335666, at *1 (S.D.N.Y. Feb. 1, 2012) (citing McGee v. State

Farm Mut. Auto. Ins. Co., 684 F. Supp. 2d 258, 262 (E.D.N.Y. 2009)) (internal quotation

marks omitted) (quoting Roll On Express, Inc. v. Travelers Indem. Co. of Conn., No. 09–

CV–213 (RLM), 2009 WL 1940731, at *2 (E.D.N.Y. July 2, 2009)). The factors courts

consider are: “(1) any delay, and its reasons, in moving to amend; (2) any resulting

prejudice to the defendants; (3) the likelihood of multiple litigation; and (4) the plaintiff's

motivation in moving to amend.” Abraham Nat. Foods Corp. v. Mount Vernon Fire Ins.

Co., 576 F. Supp. 2d 421, 424–25 (E.D.N.Y. 2008) (citing Gursky, 139 F.R.D. at 282).

              Joinder is both permissible and fair to the defendants.

       The first question this Court must answer is whether joinder of additional parties is

permissible under Rule 20. Defendants argue it is not, because the two motor vehicle

accidents represent two separate “transactions or occurrences” with no common

questions of law or fact uniting them. Plaintiff argues that the causation and extent of her

neck injury from each accident are questions common to both actions.

       Defendants argue that the “select few medical records” Plaintiff submits do not

demonstrate that the alleged injuries she sustained are so “inextricably intertwined” as to

warrant joinder. (Docket No. 6-7 at p. 5.) Defendants cite a case from the Northern District

                                              4
        Case 1:20-cv-00854-WMS Document 8 Filed 05/27/21 Page 5 of 10




of California, where the court denied joinder of defendants from two separate car

accidents that allegedly contributed to a plaintiff’s injuries, finding that the two accidents

involved two entirely distinct sets of facts. (Docket No. 6-7 at p. 6, citing Oda v. United

States, No. 11 CV 4514, 2012 WL 692409 (N.D. Cal. Mar. 2, 2012).)

       But the majority of courts appears to favor joinder of defendants where a plaintiff

alleges injuries caused by multiple defendants, finding the injury to the plaintiff arise out

of the same series of occurrences. See Gonzales v. Wal-Mart Stores, Inc., No. 2:14-CV-

00230-JCM, 2014 WL 2591690, at *5 (D. Nev. May 22, 2014), report and

recommendation adopted, No. 2:14-CV-230 JCM NJK, 2014 WL 2591499 (D. Nev. June

10, 2014) (collecting cases, rejecting the holding in Oda, and observing that “[a]t least

until a few years ago, it appears to have been a fairly settled point of law that defendants

who each contributed separately to a plaintiff's injury could be joined under Rule 20”). In

this circuit, this principle was affirmed in Wilson v. Famatex GmbH Fabrik Fuer

Textilausruestungsmaschinen, where the court permitted joinder of a physician whose

alleged malpractice injured plaintiff’s finger after it was crushed by his employer’s

machinery. 726 F. Supp. 950 (S.D.N.Y. 1989).

       Here, Plaintiff submits medical records demonstrating that she experienced neck

pain after both accidents. On April 25, 2018, records from Immediate Care indicated that

Plaintiff complained of neck pain and was diagnosed with a neck spasm. (Docket No. 4-

8 at pp. 2-3.) On July 3, 2018, Orthopedist Zair Fishkin, M.D., opined that Plaintiff had

sustained an injury to her spine, including her cervical spine, as a result of the motor

vehicle accident. (Docket No. 4-8 at p. 10.) On January 8, 2019, shortly after Plaintiff’s

second accident, Dr. Reggie Ramachandran diagnosed her with acute neck pain, among

                                              5
         Case 1:20-cv-00854-WMS Document 8 Filed 05/27/21 Page 6 of 10




other impairments. (Docket No. 4-10 at p. 7.) Plaintiff includes with her reply papers the

answer from the Nash defendants, filed in the state case after she filed the instant motion,

in which they assert the affirmative defense that the negligence of a third party caused

Plaintiff’s injuries. (See Docket No. 7-1 at p. 4.)

       This Court finds that Plaintiff has satisfied the requirements for permissive joinder

under Rule 20. She asserts a right to relief against both the Somal defendants and the

Nash defendants for allegedly causing the injury to her neck. The two motor vehicle

accidents constitute a series of occurrences that allegedly contributed to the current

condition of Barber’s neck. Common questions of fact exist with regard to the cause of

her injury, the nature of her injury, and the extent of her damages. Common questions of

law exist with regard to the relative liability of the Somal defendants and the Nash

defendants as alleged consecutive tortfeasors. See Famatex, 726 F. Supp. at 951; see

also Kehr v. Yamaha Motor Corp., 596 F. Supp. 2d 821, 827-28 (S.D.N.Y. 2008) (“There

is no requirement … that all questions of law and fact be identical in order for there to be

permissive joinder under Rule 20(a). Indeed, the Rule provides for joinder as long as

there is any question or fact common to all.”). Further, permitting joinder of the Nash

defendants is the outcome most consistent with the policy of liberal joinder in the Rules.

See Gibbs, 383 U.S. at 724 (“Under the Rules, the impulse is toward entertaining the

broadest possible scope of action consistent with fairness to the parties; joinder of claims,

parties and remedies is strongly encouraged.”). For these reasons, this Court finds that

joinder of the Nash defendants is permissible under Rule 20.

       Turning to the fairness inquiry, as to the first factor, Plaintiff did not delay in seeking

to join additional defendants. The Somal defendants removed this matter on July 9, 2020,

                                               6
        Case 1:20-cv-00854-WMS Document 8 Filed 05/27/21 Page 7 of 10




and Plaintiff moved to amend and join Ian and Patrice Nash on August 10, 2020, one

month later. (Docket No. 4.) Defendants concede that Plaintiff’s motion to amend is timely.

(Docket No. 6-7 at p. 7.) And this Court finds that three months after commencement in

state court, and one month after removal to federal court, constitutes minimal delay. Sonn

v. Wal-Mart Stores, Inc., No. CV 06-1816 FB JO, 2006 WL 2546545, at *2 (E.D.N.Y. Sept.

1, 2006) (finding that a two-month delay between learning a defendant’s identity and

moving to join defendant was both minimal and justified). Cf. Nazario v. Deere & Co., 295

F. Supp. 2d 360, 363 (S.D.N.Y. 2003) (noting that plaintiff's unjustified five-month delay

after removal to federal court weighed in favor of denying joinder); Juliano v. Toyota Motor

Sales, U.S.A., Inc., 20 F. Supp. 2d 573, 576 (S.D.N.Y. 1998) (stating that five months

may be an improper delay).

       As for prejudice to the Somal defendants, they argue that a trial containing two

separate motor vehicle accidents will be overly cumbersome and likely to confuse the

jury. (Docket No. 6-7 at p. 8.) But joint trials with their attendant jury instructions are not

uncommon nor are they categorically unfair to the joint defendants. Additionally, this case

is in its early stages and no discovery has yet taken place. See Roll On Express Inc.,

2009 WL 1940731, at *4 (citing Gursky, 139 F.R.D. at 283). Defendant thus does not

demonstrate any significant prejudice that would result from a joint trial.

       As to the likelihood of multiple litigation, without joinder, two trials and two

outcomes are guaranteed. With joinder, the cases can be consolidated and resolved

together. While the Somal defendants argue that this will not necessarily happen upon

remand to New York State Court, New York precedent favors consolidation in cases like

this. See Gage v. Travel Time & Tide, Inc., 161 A.D.2d 276, 277, 554 N.Y.S.2d 910 (N.Y.

                                              7
        Case 1:20-cv-00854-WMS Document 8 Filed 05/27/21 Page 8 of 10




App. Div. 1990) (quoting Potter v. Clark, 19 A.D.2d 585, 240 N.Y.S.2d 495 (N.Y. App. Div.

1963) (“if the cases are tried separately each defendant will try to place the blame on the

other for all or most of the injuries, and the plaintiffs might not be as completely protected

as if they were tried together … One jury hearing all the evidence can better determine

the extent to which each defendant caused plaintiff's injuries and should eliminate the

possibility of inconsistent verdicts which might result from separate trials.”)). Joinder and

remand would reduce the chance of multiple litigation and potentially inconsistent

outcomes.

       As to the question of Plaintiff’s motivation, Defendants argue that Plaintiff’s efforts

to combine her two actions only now that one of them is in federal court—about 3 months

after commencing them separately in state court—demonstrates that her only motivation

is to defeat diversity jurisdiction and obtain her favored forum. (Docket No. 6-7 at p. 6.)

Plaintiff argues that filing related actions separately is a common practice in New York

State courts, and that plaintiffs often join defendants or consolidate cases in New York

State court when they become aware of common facts and issues.

       As discussed above, three months is not an excessive period indicating bad faith.

Further, Plaintiff is correct that New York courts favor consolidation of cases like this. To

their credit, Defendants acknowledge strong New York precedent favoring resolution of

related issues in one trial. (Docket No. 6-7 at p. 6, citing Nelson v. Noh, 79 A.D.3d 1670

79 A.D.3d 1670, 913 N.Y.S.2d 452 (N.Y. App. Div. 2010) and Gage, 161 A.D.2d at 277).

This caselaw suggests that, far from being an exercise in bad faith, Plaintiff is seeking an

outcome that is “favored by [New York] courts” and that “should be granted unless the

party resisting consolidation demonstrates prejudice to a substantial right.” Nelson, 79

                                              8
         Case 1:20-cv-00854-WMS Document 8 Filed 05/27/21 Page 9 of 10




A.D.3d at 1670-71. This Court therefore finds no evidence that Plaintiff acted in bad faith

by moving to join additional defendants in this matter three months after commencing her

actions in state court, and one month after this matter was removed to federal court.

       Because joinder is permissible under Rule 20, and because this Court does not

find any prejudice to the Somal defendants or bad faith on Plaintiff’s part, this Court will

grant Plaintiff’s motion.


                                   IV. CONCLUSION


       For the reasons stated above, Plaintiff’s motion to join Ian and Patrice Nash as

defendants and to remand this matter to New York State court will be granted. The relative

responsibility of the Somal defendants and the Nash defendants for Plaintiff’s neck

injuries, if any, is a question suited to adjudication in a single proceeding and warrants

the exercise of this Court’s discretion to grant joinder. This Court finds that, while joinder

will destroy diversity and necessitate remand to state court, this will not prejudice the

Somal defendants, nor does it reward delay or bad faith on Plaintiff’s part.



                                       V. ORDERS



       IT HEREBY IS ORDERED, that Plaintiff’s Motion to join additional defendants and

remand this matter to state court (Docket No. 4) is GRANTED.

       FURTHER, that Ian and Patrice Nash are JOINED as defendants in this matter.

       FURTHER, that the Clerk of Court is DIRECTED to remand Case No. 1:20-CV-

854 to the New York State Supreme Court, County of Erie.


                                              9
         Case 1:20-cv-00854-WMS Document 8 Filed 05/27/21 Page 10 of 10




         FURTHER, that the Clerk of Court is DIRECTED to close this case upon remand

to the New York State Supreme Court, County of Erie.

         SO ORDERED.


Dated:         May 27, 2021
               Buffalo, New York


                                                     s/William M. Skretny
                                                   WILLIAM M. SKRETNY
                                                  United States District Judge




                                          10
